             Case 1:19-cv-00379-AJ Document 1 Filed 04/12/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

______________________________________________________
TRUSTEES OF IBEW LOCAL NO. 490 PENSION FUND,           )
TRUSTEES OF IBEW LOCAL NO. 490 ANNUITY FUND,           )
TRUSTEES OF IBEW LOCAL NO. 490 APPRENTICESHIP & )
TRAINING FUND, TRUSTEES OF IBEW LOCAL NO. 490          )
LABOR MANAGEMENT COOPERATION FUND, and                 )
IBEW LOCAL UNION NO. 490,                              )
                                                       )
      Plaintiffs,                                      )
                                                       )
v.                                                     ) C.A. No. ______________
                                                       )
DENISCO ELECTRIC LLC,                                  )
                                                       )
      Defendant.                                       )
_____________________________________________________ )

                                             COMPLAINT

        1.     This is an action under the Employee Retirement Income Security Act of 1974

(hereinafter “ERISA”), particularly 29 U.S.C. §§ 1132(a)(3)(B)(ii), (d)(1) & (f) § 1145, and the

Labor Management Relations Act of 1947 (hereinafter “LMRA”), 29 U.S.C. § 185, et seq., to

compel Denisco Electric LLC (the “Employer” or “Defendant”) to allow the Trustees of the

IBEW Local No. 490 Pension Fund, the Trustees of IBEW Local 490 Annuity Fund, the Trustees

of IBEW Local No. 490 Apprenticeship & Training Fund, and the Trustees of IBEW Local No.

490 Labor Management Cooperation Fund (collectively the “Funds” or “Trustees”) to conduct an

audit of its business and payroll records.

        2.     Jurisdiction is conferred on the Court by 29 U.S.C. §§ 1132(e)(1) & (f) and 29

U.S.C. §§ 185(a), (b) & (c), none of which is dependent on the amount in controversy or

diversity of citizenship.

        3.     Venue lies in this district pursuant to 29 U.S.C. §§ 1132(e)(2) and U.S.C. §
                Case 1:19-cv-00379-AJ Document 1 Filed 04/12/19 Page 2 of 4



185(c).

          4.      The IBEW Local No. 490 Pension Fund, the IBEW Local No. 490 Annuity Fund,

the Local No. 490 Apprenticeship & Training Fund and the Local No. 490 Labor Management

Cooperation Fund, are trusts established in accordance with 29 U.S.C. §186(c), are employee

pension benefit plans, employee welfare benefit plans, and a labor management fund, as defined

by 29 U.S.C. §1002(1) & (2) and 29 U.S.C. §186(c)(9), and are governed by the plaintiff

Trustees each of whom is a fiduciary to the plans as defined by 29 U.S.C. §1002(21).

          5.      Plaintiff IBEW Local Union No. 490 (the “Union”) is a labor organization as

defined by 29 U.S.C. § 152(5) with its principal place of business in Concord, New Hampshire.

          6.      Defendant Denisco Electric LLC is a limited liability company incorporated and

existing under the laws of the State of New Hampshire and having a place of business in

Manchester, New Hampshire.

          7.      Defendant is engaged in an industry affecting commerce as defined in ERISA, 29

U.S.C. §§ 1002(5), (11) & (12) and as described in LMRA, 29 U.S.C. §§ 152(2), (6) & (7).

          8.      Defendant is and at all material times has been a party to a collective bargaining

agreement with the Union.

          9.      Defendant’s collective bargaining agreement with the Union and the trust

agreements pursuant to which the Funds are established and maintained, which are incorporated

by reference in the collective bargaining agreement, require Defendant to allow the Funds and

their representatives to conduct random audits of Defendant’s books and records.

          10.     The Funds repeatedly have attempted to conduct an audit of Defendant’s books

and records, but Defendant has refused to allow the Funds to conduct such an audit by refusing

                                                  −2−
            Case 1:19-cv-00379-AJ Document 1 Filed 04/12/19 Page 3 of 4



to provide the Plaintiffs’ auditor access to the necessary records.

       WHEREFORE, Plaintiffs demand judgment against the Defendant as follows:

       A.      That Defendant be ordered to allow the Funds to conduct an audit of Defendant's

books and records.

       B.      That Defendant be ordered to pay to Plaintiffs their costs and disbursements,

including reasonable attorney’s fees, incurred in this action, pursuant to 29 U.S.C. §1132(g)(1).

       C.      That the Plaintiffs receive such other legal or equitable relief as this Court

deems just and proper.

                                              Respectfully submitted,
                                              TRUSTEES OF IBEW LOCAL NO. 490
                                              PENSION FUND,
                                              TRUSTEES OF IBEW LOCAL NO. 490
                                              ANNUITY FUND,
                                              TRUSTEES OF IBEW LOCAL NO. 490
                                              APPRENTICESHIP &
                                              TRAINING FUND, TRUSTEES OF IBEW
                                              LOCAL NO. 490
                                              LABOR MANAGEMENT COOPERATION
                                              FUND, and
                                              IBEW LOCAL UNION NO. 490

                                              By their attorneys,
                                              HAGE HODES, P.A.


Date: April 12, 2019                          /s/ Jamie N. Hage
                                              Jamie N. Hage (NHB #1054)
                                              1855 Elm Street
                                              Manchester, NH 03104
                                              (603) 668-2222
                                              jhage@hagehodes.com




                                                −3−
          Case 1:19-cv-00379-AJ Document 1 Filed 04/12/19 Page 4 of 4



Date: April 12, 2019                /s/ Katherine E. Hedges
                                    Katherine E. Hedges (NHB #21285)
                                    1855 Elm Street
                                    Manchester, NH 03104
                                    (603) 668-2222
                                    khedges@hagehodes.com




                                     −4−
